340 U.S. 900
71 S.Ct. 276
95 L.Ed. 652
UNITED STATES of America, plaintiff,v.STATE OF TEXAS.
No. 13, Original.
Supreme Court of the United States
December 11, 1950

A decree is entered as follows:
'This cause came on to be heard on the motion for judgment filed by the plaintiff and was argued by counsel.
For the purpose of carrying into effect the conclusions of this Court as stated in its opinion announced June 5, 1950, 339 U.S. 699, 70 S.Ct. 918, it is ordered, adjudged, and decreed as follows:
1. The United States of America is now, and has been at all times pertinent hereto, possessed of paramout rights in, and full dominion and power over, the lands, minerals and other things underlying the Gulf of Mexico, lying seaward of the ordinary low-water mark on the coast of Texas, and outside of the inland waters, extending seaward to the outer edge of the continental shelf and bounded on the east and southwest, respectively, by the eastern boundary of the State of Texas and the boundary between the United States and Mexico. The State of Texas has no title thereto or property interest therein.
2. The State of Texas, its privies, assigns, lessees, and other persons claiming under it, are hereby enjoined from carrying on any activities upon or in the submerged area described in paragraph 1 hereof for the purpose of taking or removing therefrom any petroleum, gas, or other valuable mineral products, and from taking or removing therefrom any petroleum, gas, or other valuable mineral products, except under authorization first obtained from the United States. On appropriate showing, the United States may obtain the other injunctive relief prayed for in the complaint.
3. The United States is entitled to a true, full, and accurate accounting from the State of Texas of all or any part of the sums of money derived by the State from the area described in paragraph 1 hereof subsequent to June 5, 1950, which are properly owing to the United States under the opinion entered in this case on June 5, 1950, this decree, and the applicable principles of law.
4. Jurisdiction is reserved by this Court to enter such further orders and to issue such writs as may from time to time be deemed advisable or necessary to give full force and effect to this decree.'
Mr. Justice JACKSON and Mr. Justice CLARK took no part in the consideration or decision of this case.


1
Solicitor General Perlman, for the United States.


2
Messrs. Price Daniel, Attorney General, and J. Chrys Dougherty, Jesse P. Luton, Jr., K. Bert Watson, Dow Heard and B. Thomas McElroy, Assistant Attorneys General, for State of Texas.